36 F.3d 1097
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jacquelyn HUGHES;  Steve A. Hughes, Plaintiffs-Appellants,v.Diana ZALEKSI, individually and as Summit County Clerk ofCourts;  Mary Lou Daugherty, individually and as DivisionManager, Office of the Summit County Clerk of Courts;Summit County, Ohio, Defendants-Appellees.
No. 93-4002.
United States Court of Appeals, Sixth Circuit.
Sept. 22, 1994.

Before:  BROWN, MARTIN & BOGGS, Circuit Judges.


1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed for the reason stated orally in court.